Application by the appellant for a writ of error coram nobis to vacate a *773decision and order of this Court dated December 20, 1993 (People v Nicholas, 199 AD2d 425), affirming a judgment of the County Court, Westchester County, rendered August 9, 1991, on the ground of ineffective assistance of appellate counsel.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Copertino, Pizzuto and Santucci, JJ., concur.